      Case 2:17-cv-02142-JWB-KGG Document 112 Filed 06/02/20 Page 1 of 11




                         IN THE UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF KANSAS
                                    AT KANSAS CITY



 ANTONIO CHAVEZ RODRIGUEZ,                           )
 et al., on behalf of himself and others-similarly   )
 situated,                                           )
                                                     )
                                Plaintiffs,          )
                                                     )
 v.                                                  )     Case No. 2:17-cv-02142-JWB-KGG
                                                     )
 HERMES LANDSCAPING, INC.,                           )
                                                     )
                                Defendant.           )



      PLAINTIFFS’ MEMORANDUM IN SUPPORT OF THEIR UNOPPOSED MOTION
                     FOR FINAL SETTLEMENT APPROVAL


       Plaintiffs submit this Memorandum of Law in support of their unopposed motion for final

approval of the class settlement in the above-captioned action, and in support of their application

for approval of Class Counsel’s attorneys’ fees and litigation expenses. Because the settlement –

which was preliminarily approved by Judge Murguia on February 19, 2020 (Docket # 103) – is

fair, reasonable, and beneficial to the Class Members, and because notice has been proper and

fees and costs are reasonable, and because the settlement has not been objected to, the Court

should grant final approval of the parties’ settlement.

                                              Background

       The named Plaintiffs in this action – Antonio Chavez Rodriguez, Isaac Chavez Duarte,

and Jose Alfredo Soto Servin – and the class members are Mexican nationals who came to

Kansas to work for Defendant Hermes Landscaping, Inc. (“Hermes”) as part of the guestworker

visa program commonly known as the “H-2B program.” (Second Am. Compl. ¶ 25.) Plaintiffs
     Case 2:17-cv-02142-JWB-KGG Document 112 Filed 06/02/20 Page 2 of 11




brought this action as both an opt-in collective action under the Fair Labor Standards Act

(“FLSA”) and as a class action under Federal Rule of Civil Procedure 23. Plaintiffs’ Complaints

allege violations related to the wages paid to the H-2B workers class members and the expenses

incurred by the workers for visas/recruitment and travel..

       By Order dated September 5, 2018 (Docket # 76), Judge Murguia certified this action as

a class action under Rule 23, on behalf of “a Main Class, defined as: “all employees who

worked for Hermes as H-2B or H-2R visa holders from March 6, 2012 through the date of

preliminary approval of the class; (2) an Hours Worked Subclass, defined as: “all employees

who worked for Hermes as H-2B or H-2R visa holders from March 6, 2012 through the date of

preliminary approval of the class who worked as crew members” (Doc. 55, at 5); and (3) a 2013

Subclass defined as “all employees who worked for Hermes as H-2B or H-2R visa holders

between July 9, 2013 and the end of 2013.” (Id. at 3-4.)

       After depositions and significant discovery in the case, the parties settled the case after

mediation with mediator Joe Eischens, and sought preliminary approval of their settlement

agreement. After that approval was granted by Judge Murguia, Plaintiffs sent notice of the

settlement as provided in the agreement and in Judge Murguia’s order. No objections to the

settlement were received.

                                            Argument

I.     The Settlement Here is Reasonable and Should be Finally Approved.

       A.      Standard for review

       FRCP 23(e) requires a Court to determine whether a final settlement binding on class

members is “fair, reasonable, and adequate.” Fed. R. Civ. P. 23(e)(2). Decisions approving

class action settlements fall within trial courts’ sound discretion. See Jones v. Nuclear




                                                 2
     Case 2:17-cv-02142-JWB-KGG Document 112 Filed 06/02/20 Page 3 of 11




Pharmacy, Inc., 741 F.2d 322, 324 (10th Cir. 1984). “[T]he universally applied standard is

whether the settlement is fair, adequate and reasonable.” Officers for Justice v. Civil Serv.

Comm'n, 688 F.2d 615, 625 (9th Cir. 1982); see also In re Integra Realty Res., Inc., 354 F.3d

1246, 1266 (10th Cir. 2004).

           When reviewing a class action settlement, a court should consider the following four

factors:

           (1) Whether the proposed settlement was fairly and honestly negotiated;

           (2) Whether serious questions of law and fact put the outcome of the litigation in doubt;

           (3) Whether the amount of immediate recovery outweighs the mere possibility of future
           relief following protracted and expensive litigation; and

           (4) Whether the parties believed the settlement is fair and reasonable.

           Hershey v. Exxonmobil Oil Corp., No. 17-1300-JTM, 2012 WL 5306260, at *1 (D. Kan.

Oct. 25, 2012) (citing Gottlieb v. Wiles, 11 F.3d 1004, 1014 (10th Cir. 1993)). See also Rutter &

Wilbanks Corp. v. Shell Oil Co., 314 F.3d 1180, 1188 (10th Cir. 2002).

           B.     Summary of agreement

           Under the agreement presented to the Court, Hermes will pay, in two installments, a total

of $415,000, in addition to bearing the cost of mediation.. The settlement will benefit as many

as 154 current and former employees and will resolve all claims in the case. Attorneys’ fees will

comprise 33% of the funds to be paid under the Settlement – an amount of $133,333 – and

expenses of $15,000 will come out of the $415,000 common fund. Although the settlement

primarily disposes of the Class Members’ Rule 23 class action claims, the six individuals who

joined the action as opt-in plaintiffs under 29 U.S.C. § 216 (b) will also release their FLSA




                                                    3
     Case 2:17-cv-02142-JWB-KGG Document 112 Filed 06/02/20 Page 4 of 11




claims. 1

       Class members and opt-in Plaintiffs will receive settlement amounts ranging from a

minimum of $250 to a maximum of $4,200 (before required withholdings). (May 29, 2020 Decl.

of Patricia Kakalec (“Kakalec Decl.”) ¶ 5 and Exhibit A (hereinafter “Settlement Agreement”).)

As provided by the agreement, the amounts are determined primarily by the length of time that

class members worked for Hermes. The six opt-in Plaintiffs receive an additional amount

compensate them for the FLSA claims, and the three named Plaintiffs each would receive an

additional $7,500 as service awards. (Kakalec Decl., Ex C (Notice, § 5, p. 3.)

       The Notice provided to the class members informed them of the specific amount they

would receive under the agreement and providing a method by which they could object to the

agreement. No class member has objected to the settlement.

               C. The agreement meets the above standards for approval.

       The parties’ settlement agreement meets the standards for approval set forth above. The

agreement was reached fairly and honestly by counsel with experience in employment law and

class litigation, with the assistance of Joe Eischens, an experienced and well-respected mediator

and labor and employment lawyer. In the view of Class Counsel, the timely and secure

payments to class members secured by the settlement agreement outweigh the interest of going

forward and facing potentially protracted and expensive litigation.

       In reaching the settlement, the parties have “reasonably conclude[d] that there are serious




1 Under the FLSA, the standard for court approval is straightforward: a district court should
approve a fair and reasonable settlement if it was reached as a result of contested litigation and
resolves a bona fide FLSA dispute. See Garcia v. Triumph Foods, Case No. 11-6046-CV-SJ-
ODS (W.D. Mo. July 12, 2012) (citing Lynn’s Food Stores, Inc. v. U.S., 679 F.2d 1350, 1352-54
(11th Cir. 1982)). This settlement satisfies the FLSA’s lower standard for settlement approval.



                                                4
     Case 2:17-cv-02142-JWB-KGG Document 112 Filed 06/02/20 Page 5 of 11




questions of law and fact that ... could significantly impact” the litigation, and thus, concluded

that settlement is a favorable alternative to continuing the parties’ disputes. See Lucas v. Kmart

Corp, 234 F.R.D. 693-694 (D. Colo. 2006); Ashley v. Reg’l Transp. Dist., No..05-CV-01567-

WYD-BNB, 2008 WL 384579, at * 18 (D. Colo. Feb 11, 2008) (“doubt augurs in

favor settlement because settlement creates a certainty of some recovery” (quoting In re Qwest

Int'l, Inc. Sec. Litig., Civil Case No. 01-cv-01451-REB-CBS, et al., 2006 U.S. Dist. LEXIS

71039, at *16-*17 (D. Colo. Sept. 28, 2006) (unpublished)). By way of example of such

questions, this case presents significant questions about the applicability of the Motor Carrier

Exemption to the FLSA, see 29 USC 13(b)(1), which if applicable could preclude or

substantially limit class H-2B workers’ claims for overtime wages. Moreover, to Plaintiffs’

claims that a higher prevailing wage rate was required to be paid to H-2B workers in 2013, U.S.

Secretary of Labor has recently issued a notice indicating that employers need not pay the higher

wages at issue. See https://www.federalregister.gov/documents/2020/03/13/2020-

05205/withdrawal-of-notice-of-intent-to-issue-a-declaratory-order. (Notice dated 3/13/20)

       In addition, the service awards of $7,500 each to each of the three named Plaintiffs are

fair and should also be approved. “An incentive award ‘perform[s] the legitimate function of

encouraging individuals to undertake the frequently onerous responsibility of [servng as the]

named class representative. (Niedbeding v. Barrette Outdoor Living, Inc., 129 F. Supp.3d 1236,

1251 (D. Kan. 2016) (quoting Hershey, 2012 WL 5306260, at *12. Here, each of the Plaintiffs

invested significant time and effort to achieve the result for the class. They conferred with Class

Counsel, provided statements and discovery responses, and fulfilled all of their duties as class

representatives. Most significantly, each Plaintiff traveled fourteen hours round-trip by bus to

and from their homes in rural Mexico to Mexico City to be deposed by Defendant. Given the




                                                  5
       Case 2:17-cv-02142-JWB-KGG Document 112 Filed 06/02/20 Page 6 of 11




named Plaintiffs’ efforts in achieving the result here, the service awards are appropriate.


II.     Because Notice was Provided as Required and No Objections were Lodged, Approval of
        the Agreement is Warranted.

        The official Notice (Kakalec Decl., Ex. C) and the notice procedure as approved by Judge

Murguia was “reasonably calculated, under all the circumstances, to apprise interested parties of

the pendency of the action and afford them an opportunity present their objections.” Fager v.

CenturyLink Comm’ns, LLC, 854 F.3d 1167, 1171 (10th Cir. 2016). The Notice was distributed

to all Class Members as required (see Kakalec Decl. ¶¶ 8-10; May 29, 2020 Declaration of Mark

V. Dugan. ¶ 12.), and no objections to the settlement were received. (Kakalec Decl. ¶ 12-13).

In light of the proper notice and the absence of objections, final approval of the settlement is

warranted.



III.    The Proposed Fees and Costs Should be Approved.

        A.     Attorneys’ Fees

        Class Counsel here ask the Court to approve their request that (1) 33% of the settlement

amount after costs, or $133,333, be paid as reasonable attorneys’ fees, and (2) reasonable and

necessary expenses in the amount of $15,000 should be paid from the settlement amount.

Defendant Hermes does not oppose these requests.

        When considering a fee application as part of a class settlement, courts consider whether

the fees are reasonable. See Brown v. Phillips Petroleum Co., 838 F.2d 451, 453 (10th Cir.

1988); see also Fed. R. Civ. P. 23(h) advisory committee notes. Attorneys’ fees may

appropriately be awarded from a class action settlement fund – as Plaintiffs seek here – “on the

theory ‘that persons who obtain the benefit of a lawsuit without contributing to its costs are




                                                 6
     Case 2:17-cv-02142-JWB-KGG Document 112 Filed 06/02/20 Page 7 of 11




unjustly enriched at the successful litigant’s expense.’” See In re: Urethene Antitrust Litigation,

2016 WL 4060156, at *4 (D. Kan. July 29, 2016) (citing Gottlieb v. Barry, 43 F.3d 474, 482

(10th Cir. 1994) (quoting Boeing Co. v. Van Gemert, 444 U.S. 472, 478 (1980)). In fact, “[t]he

Tenth Circuit has expressed a preference for the percentage-of-the-fund method of

awarding attorney fees in common fund cases.” Id. (citing Rosenbaum v. MacAllister, 64 F.3d

1439, 1445 (10th Cir. 1995)).

       When setting percentage fee awards in common fund cases, the Tenth Circuit has

endorsed the use of the following twelve so-called Johnson factors:

       (1) the time and labor involved; (2) the novelty and difficulty of the questions; (3)
           the skill requisite to perform the legal service properly; (4) the preclusion of
           other employment by the attorney due to acceptance of the case; (5) the
           customary fee; (6) any prearranged fee—this is helpful but not determinative;
           (7) time limitations imposed by the client or the circumstances; (8) the amount
           involved and the results obtained; (9) the experience, reputation, and ability of
           the attorneys; (10) the undesirability of the case; (11) the nature and length of
           the professional relationship with the client; and (12) awards in similar cases.

Id. “[R]arely are all of the Johnson factors applicable; this is particularly so in a common fund

situation.” Id. “The most important factor in this case is undoubtedly the amount involved and

the results obtained.” Id.

       Under the Johnson test, the fees sought here – 33% of the common fund, or $133,333 –

should be approved. As initial matter, the time and labor undertaken by Plaintiffs’ counsel has

been significant; counsel has invested significant time and money in this case without a

guarantee of reimbursement or recovery. Plaintiffs’ counsel have worked on this case for over

three years. They have filed a motion for preliminary certification under the Fair Labor

Standards Act, a motion for leave to conduct depositions in Mexico, a motion for class

certification, and an opposition to Defendant’s motion for leave for interlocutory appeal in the

10th Circuit. Plaintiffs’ counsel Patricia Kakalec traveled to Mexico City to meet with the named


                                                 7
     Case 2:17-cv-02142-JWB-KGG Document 112 Filed 06/02/20 Page 8 of 11




Plaintiffs and defend their depositions, and Plaintiffs’ counsel took the deposition of Defendant

Hermes in Kansas City. Plaintiffs’ counsel served and responded to discovery requests for both

the named Plaintiffs and the six opt-in Plaintiffs, a task made significantly more complex

because most Plaintiffs reside in Mexico and are mono-lingual Spanish speakers. Plaintiffs’

counsel worked with translators to provide translated interrogatory responses and various

statements throughout the litigation.

       In addition, this case presented novel and difficult issues to the extent that it required

analysis of the regulations under the H-2B program, a specific area in which Plaintiffs’ counsel

Patricia Kakalec has significant experience.

       Moreover, both Plaintiffs’ firms are small firms which, by virtue of committing to

litigation this class action, were not able to accept other cases presented to their firms. Because

of the logistics involved in a case brought on behalf of non-English speakers residing in another

country, the case may have been undesirable to other plaintiffs’ counsel. As set forth in

Plaintiffs’ counsel’s declarations, both Plaintiffs’ counsel are experienced with federal collective

and class litigation. Plaintiffs have recovered meaningful sums – most in the range of several

thousand dollars each – as part of the settlement. And Plaintiffs’ counsel have not represented

the Plaintiffs in prior (or subsequent) cases.

       The 1/3 of the settlement fund for which Plaintiffs seek approval is the amount

prearranged by Plaintiffs’ counsel’s retainer with the named Plaintiffs (Kakalec Decl., Ex. B) and

is a percentage customary – or even less than customary -- in a case such as this. No class

member has objected to the fees in this case.

       Finally, counsel for Plaintiffs Patricia Kakalec and Mark Dugan have submitted their

hours for the Court to conduct a lodestar cross-check on the fees. The fees calculated on the




                                                  8
     Case 2:17-cv-02142-JWB-KGG Document 112 Filed 06/02/20 Page 9 of 11




lodestar method total approximately $262,212. The $133,333 which the settlement allots for

attorneys’ fees is just over half of the lodestar amount. This is goes strongly to the fees about

being reasonable.

        B.      Expenses

        Plaintiffs also seek approval of out-of-pocket costs incurred in connection with litigating

this case, in an amount up to $15,000. As set forth in an exhibit to the Declaration of Patricia

Kakalec, the costs incurred or anticipated in this case total above $15,000. (Kakalec Decl., Ex.

D.) Plaintiffs’ counsel do not seek reimbursement for routine expenses such as copying, phone

charges, or similar items. Instead, the costs are primarily for court fees, mailing of class notice,

deposition transcripts, technical assistance with database work, translation, and travel. Also

included within the costs is the anticipated cost of sending checks to class members in Mexico

using the courier service Estefeta, a service chosen based on its reputation for safe and reliable

        The Class’ Counsel’s out-of-pocket costs are reasonable and should be approved. “As

with attorney fees, an attorney who creates or preserves a common fund for the benefit of the

class is entitled to receive reimbursement of all reasonable costs incurred … in addition to the

attorney fee percentage.” Vaslavik v. Storage Tech. Corp., No. 95-B-2525, 2000 WL 126884, at

*4 (D. Colo. Mar. 9, 2000) (citation omitted). Plaintiffs seek reimbursement of expenses that

have been properly advanced or incurred in connection with the case. All of these expenses

were reasonably and necessarily incurred and are directly related to the prosecution and

resolution of this case.

                                          CONCLUSION

        For all the reasons set forth above, and in the accompanying declarations and exhibits,

Plaintiffs ask the Court to approve the class settlement in this case, including approving the




                                                  9
    Case 2:17-cv-02142-JWB-KGG Document 112 Filed 06/02/20 Page 10 of 11




attorneys’ fees and costs requested.



                                       Respectfully submitted,


                                       /s/    Patricia Kakalec

                                       Patricia Kakalec (admitted pro hac vice)
                                       KAKALEC LAW PLLC
                                       Brooklyn, NY 11201
                                       212.705.8730
                                       Patricia@kakalecLaw.com

                                       Mark Dugan
                                       Heather Schlozman
                                       DUGAN SCHLOZMAN LLC
                                       8826 Santa Fe Drive, Suite 307
                                       Overland Park, KS 66212
                                       913.322.3528
                                       913.904.0213 (Facsimile)
                                       heather@duganschlozman.com
                                       mark@duganschlozman.com


                                       ATTORNEYS FOR PLAINTIFFS




                                       10
    Case 2:17-cv-02142-JWB-KGG Document 112 Filed 06/02/20 Page 11 of 11




                                CERTIFICATE OF SERVICE



        I hereby certify that on this 29th day of May, 2020, the foregoing was served upon
counsel for Defendants at the email addresses Patrick.hulla@ogletree.com and
justin.deaan@ogletree.com.



                                                /s/ Patricia Kakalec
                                                ATTORNEY FOR PLAINTIFFS




                                               11
